PER CURIAM.
The motion to dismiss as moot is de.nied, Judge Hincks dissenting.
On the merits, the Attorney General of the State of New York in behalf of the appellants questions controverted issues of fact found against the appellants by Judge Weinfeld. We think the findings sufficiently supported by the evidence: certainly they were not clearly erroneous.
On the opinion below, D.C.S.D.N.Y. 1958, 171 F.Supp. 558, the judgment is affirmed.*

 We wish to thank Messrs. Tekulsky and Boyden for their able representation of Bowers both here and below.